Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Fig. 5) in the reply filed on 5/17/2021 is acknowledged.
Claims 1-8, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species I claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070170467 A1 (“Tani”) in view of US 20080042221 A1 (“Tsau”).

Regarding claim 9, Tani shows (Fig. 1) a varactor structure (para 22), comprising: 

a first gate structure (15 and 13) and a second gate structure (14 and 12), disposed on the substrate, wherein the first gate structure and the second gate structure each comprise: 
a base portion (horizontal part 19 or 18); and 
a plurality of vertical segments (14 or 15), respectively connected to the base portion, wherein the first gate structure and the second gate structure are alternately arranged; 
a diffusion region (11, para 23), formed in the substrate, and surrounding the plurality of vertical segments; 
a first set of contact plugs (18a, 19a), planned with at least two columns or rows (top and bottom rows for 19a and 18a respectively), and disposed on each of the base portions; 
a second set of contact plugs (17a), planned with at least two columns or rows (as shown in Fig. 1a), and disposed on the diffusion region; 
a first conductive layer (14, 15), disposed on a top end of the first set of contact plugs; and 
a second conductive layer (17), disposed on a top end of the second set of contact plugs.
Tani does not show the first and second gate structure to be a closed gate structure;
a plurality of close loops, respectively connected to the base portion;
a diffusion region surrounding the plurality of close loops.

Tsau shows (Fig. 1) gate structure (104, para 14) to be a closed gate structure;
a close loop (Tsau 104+112) respectively connected to the base portion (not shown gate line connected through contacts 122, 124, para 14);

Tani in combination with Tsau teaches the whole claim.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify Tani, including the gate structure with vertical gate segments, with the invention of Tsau.  
The motivation to do so is that the combination produces the predictable result of having increased drive current capability for the device (para 13). 

Regarding claim 10, Tani as modified by Tsau shows wherein the base portion (19) of the first closed gate structure and the base portion (18) of the second closed gate structure are disposed on two sides of the diffusion region (11).

Regarding claim 11, Tani as modified by Tsau shows the diffusion region comprises a first region inside the plurality of close loops (Tsau 106, para 16) and a second region (133 of Tsau equivalent to 11 of Tani, outside the close loop) outside the plurality of close loops.

Regarding claim 12, Tani shows the second set of contact plugs (Tani 17a).
Tani does not show the second set of contact plugs comprises a first group distributed in the first region of the diffusion region and constituting a two-dimensional array.
Tsau shows (Fig. 1) the second set of contact plugs comprises a first group (114, para 14) distributed in the first region (106, active region, para 14) of the diffusion region and constituting a two-dimensional array (7X1).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tsau, with first group, to the invention of Tani.


Regarding claim 13, Tani as modified by Tsau similarly shows the second set of contact plugs (17a of Tani outside loops as modified by Tsau and similar to contacts 118, 120 of Tsau, para 14) comprises a second group two-dimensionally distributed in the second region (11 outside the gate loops) of the diffusion region.

Regarding claim 14, Tani as modified by Tsau similarly shows the second set of contact plugs (17a of Tani outside loops as modified by Tsau and similar to contacts 118, 120 of Tsau, para 14) comprises a second group distributed in the second region of the diffusion region (diffusion 11 of Tani outside the loops 104 of Tsau) and comprising at least a plurality of two-dimensional arrays (a single column of 17a between 14 and 15 of Tani, distributed between the plurality of close loops (120+112 of Tsau).

Regarding claim 15, Tani as modified by Tsau shows the first set of contact plugs on each of the base portions comprises at least a first group (19a) distributed along a first extension line of each of the base portions (along 19) and a second group (18a) distributed along a second extension line of each of the base portions (along 18), and the first extension line is parallel to the second extension line.

Regarding claim 16, Tani as modified by Tsau shows the first closed gate structure  (15 and 13) and the second closed gate structure (14 and 12) each further comprise a striped portion (Tsau 112), connected between the close loop (Tsau, 114) and the base portion (Tani 18 or 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819